ORDER

PER CURIAM.
The notice of appeal filed by appellant, a trust, was not signed by an attorney licensed to practice law in Florida. Section 454.23, Florida Statutes (2006), prohibiting the unlicensed practice of law, provides no exception for representation of a trust. Although Florida has not previously addressed the issue, other states have concluded that a trustee cannot appear pro se on behalf of the trust, because the trustee represents the interests of others and would therefore be engaged in the unauthorized practice of law. Curry v. Kilgore, 2004 UT App. 112, 2004 WL 808673 (Utah Ct.App.2004); Ziegler v. Nickel, 64 Cal. App.4th 545, 75 Cal.Rptr.2d 312 (Cal.2d 1998); Life Science Church v. Shawano County, 221 Wis.2d 331, 585 N.W.2d 625 (1998); Mahoning County Bar Ass’n v. Alexander, 79 Ohio St.3d 1220, 681 N.E.2d 934 (1997); Beaudoin v. Kibbie, 905 P.2d 939 (Wyo.1995); Back Acres Pure Trust v. Fahnlander, 233 Neb. 28, 443 N.W.2d 604 (1989); In re Ellis, 53 Haw. 23, 487 P.2d 286 (1971).
It is therefore ordered that this appeal will be dismissed unless appellant files an amended notice of appeal signed by an *607attorney licensed to practice law within twenty days of this order. This appeal is stayed pending compliance with this order.
STONE, KLEIN and HAZOURI, JJ., concur.